Case 1:19-cv-17196-NLH-JS Document 199 Filed 10/08/20 Page 1 of 2 PageID: 2331




October 8, 2020
James Birchmeier, Esq.
Birchmeier and Powell, LLC
1890 NJ 50
Tuckahoe, NJ

RE: McBride v. Washington Township 1:19-cv-17196

Dear Mr. Birchmeier,

I am in receipt of your letter to me and your letter to Judge Schneider.

I would like to point out, again, a key omission from your letter.

For the last three years, an employee of Defendant Washington Township has been targeting
my wife and her business. In 2018, I used subpoenas issued by the Superior Court of New
Jersey and directed to social media entities to uncover that this actor was Alexander Cosenza.
Mr. Cosenza resides in Voorhees with his mother and father. His mother wrote a newspaper
article in support of Michelle Nocito, the wife of Jason Gonter. In the article, Mrs. Cosenza
describes their families as close friends. Social media entities are currently on notice and have
indicated that they have preserved evidence related to the account known as “Pedro Lopez.” I
reserve the right in discovery to call Mr. Cosenza and serve subpoenas on the third parties to
uncover the identity of “Pedro Lopez.”

You have been placed on notice, repeatedly, that my wife and I reject this behavior by your
client’s employee. You then respond that your client denies it was them. Yet, neither you or
your client deny that it was your client’s employee.

You have stated that you do not like that your name and that of your spouse are readily
available in real estate transactions. You take exception that I found that information. Yet, you
do not seem to show the same level of concern that:
        1) Your client’s employee has created malicious social media accounts
        2) The malicious social media accounts take the name of a convicted serial killer.
        3) The serial killer targeted exclusively women.
        4) Your client’s employee used these malicious accounts, during the workday no less,
            to direct anti-Hispanic epithets towards a citizen running for mayor.
        5) The same employee has a Chevrolet Tahoe with blacked out windows and law
            enforcement capability.
        6) This same employee, who is not a sworn law enforcement officer and without any
            legitimate business purpose whatsoever, requested a bullet proof vest for himself.
Case 1:19-cv-17196-NLH-JS Document 199 Filed 10/08/20 Page 2 of 2 PageID: 2332




I am supposed to be able to trust when a black Chevrolet Tahoe with municipal license plates
drives past my home. Based upon the foregoing, I can not have that same level of trust. I think
you need to take this a little more seriously than you have been.


Very truly yours,


Brian McBride
Plaintiff pro se

CC:
Paul Colangelo, Esq. Deputy Prosecutor of Gloucester County
Jeffrey E. Lenox Director Citizens Services Office of the Attorney General Gubir Grewal
Patrick M. Gurcsik, Chief, Washington Township Police
Joel Schneider, USMJ, District of New Jersey
